Citation Nr: 1018655	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-18 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon.


THE ISSUES

1.  What evaluation is warranted for a migraine disorder from 
November 23, 2004 to May 24, 2007?  

2.  What evaluation is warranted for a migraine disorder from 
May 25, 2007?

3.  What evaluation is warranted for bilateral hearing loss 
from November 23, 2004?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States 


WITNESSES AT HEARING ON APPEAL

The Veteran, and his spouse


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from September 1967 
to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a compensable rating for 
bilateral hearing loss is  addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From November 23, 2004 to May 24, 2007, the Veteran's 
migraine headaches were not productive of very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.

2.  Since May 25, 2007, the Veteran's migraine headaches have 
been productive of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.



CONCLUSIONS OF LAW

1.  From November 23, 2004 to May 24, 2007, the criteria for 
a rating of 50 percent for migraines were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2009).

2.  From May 25, 2007, the criteria for a rating of 50 
percent for migraine headaches have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.124a, Diagnostic Code 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple (staged) ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Migraine headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under Diagnostic Code 8100, a 30 
percent evaluation may be assigned for headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the previous several months.  A 50 percent 
evaluation may be assigned for migraine headaches which are 
very frequent, completely prostrating, prolonged and 
productive of severe economic inadapatability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  When an analysis of the first two steps 
reveals that the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service for 
completion of the third step-a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In July 2005, the Veteran was granted entitlement to service 
connection for residuals of a head injury, to include 
migraine headaches and dizziness, and assigned a 
noncompensable rating.  In a March 2007 decision, the RO 
amended its decision granting the Veteran a 30 percent 
disability evaluation.  The Veteran contends that his 
migraines warrant a rating in excess of 30 percent.  The 
Board finds that a 30 percent disability rating is 
appropriate before May 25, 2007 and that a 50 percent rating 
is appropriate thereafter.  

The Veteran was afforded a VA examination for the purpose of 
service connection for his migraines in June 2005.  During 
his examination, he stated that his headaches were not a 
"big deal" and that they occurred less frequently than once 
a month.  The Veteran also stated that he was usually able to 
keep functioning with a headache but one out of ten times he 
needed to lie down.  

In his September 2005 notice of disagreement, the Veteran 
stated that he had minimized his symptoms during his 
examination and that he, in fact, suffered from one to three 
episodes of migraines per month which usually required bed 
rest in a quiet and dark environment to alleviate his 
symptoms.  He also reported taking oxycodone for headache 
pain.

Treatment notes dated in August 2005 from the VA medical 
center reported that the Veteran complained of incapacitating 
headaches which required that he lie down in a dark room for 
hours.  The Veteran described in a November 2006 statement in 
support of his claim that he had migraines for several hours 
to a full day which were incapacitating.

In March 2007, the Veteran had a second VA examination for 
his migraines.  During his examination, the Veteran reported 
that since his in-service head injuries, he experienced 
pulsing, throbbing and sharp headaches which occurred one to 
two times a month and were "completely incapacitating."  
The Veteran additionally estimated that he missed work four 
to five times a year as a result of his migraines.  In an 
April 2007 VA medical center treatment note the Veteran 
stated that he had headaches zero to three times a month 
which lasted three to six hours.  

An emergency department note dated in May 30, 2007 from the 
VA medical center noted that the Veteran reported that he had 
had  a migraine headache lasting for five days.  The Veteran 
stated that he saw auras and that he had felt numbness in the 
right side of his body.  This was later attributed as 
secondary to migraines.  See VA medical center neurology 
treatment note, February 2008. 

In an August 2007 statement to Dr. M.D., a neurologist, the 
Veteran stated that he experienced two to three migraines a 
month.  

In September 2008, the Veteran was afforded another VA 
examination in which he reported that since his March 2007 
examination, his headaches were increasingly frequent, severe 
and longer in duration.  The Veteran stated that since going 
to the hospital in May 2007, he experienced headaches 
approximately three times a month which lasted for two days, 
led to his incapacitation, and required bed rest for 24-36 
hours per episode.  He also reported that, 50 percent of the 
time, his headaches were accompanied by aura, and that 
occasionally they were accompanied by photophobia, 
phonophobia, severe nausea, vomiting, dizziness and a loss of 
balance.   

During his February 2010 Travel Board hearing, the Veteran 
testified that he experienced three to four prostrating 
headaches per month which usually lasted one to two days.  
See Hearing Transcript, p. 7.  The Veteran additionally 
stated that his migraines required him to stay in a dark, 
cool room and kept him from doing anything.  He further 
explained that he had last worked in construction but in 2007 
was forced to stop working due to his migraines.  Id. p. 17.

The symptoms associated with Veteran's migraine disorder from 
November 23, 2004 to May 24, 2007 are most consistent with a 
30 percent disability rating.  During this period, the 
Veteran reported having between zero and three migraines per 
month, some of which were incapacitating.  Further, while the 
Veteran's migraines may have occasionally interfered with his 
work, the evidence preponderates against finding severe 
economic inadaptability as due to migraines during this 
period.  Hence, prior to May 25, 2007, the Veteran's symptoms 
most nearly approximate the criteria required for a 30 
percent disability rating.

Beginning on May 25, 2007, however, the record shows that the 
Veteran was having incapacitating migraine headaches of 
greater frequency and severity.  Further, during his hearing, 
the Veteran testified that in 2007, his migraines forced him 
to retire.  His migraine headaches reportedly were 
accompanied by auras, nausea, a loss of balance, photophobia, 
and phonophobia.  Hence, the as of May 25, 2007, the Veteran 
is found to have experienced very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  As the Veteran's migraines clearly 
increased in severity beginning with his migraine on May 25, 
2007, the Board will grant a 50 percent rating for migraine 
headaches effective May 25, 2007.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the disability picture presented by the Veteran's 
migraines is appropriately contemplated by the rating 
schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted. Thun.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for a migraine disorder from November 23, 2004 to May 25, 
2007, is denied.

Entitlement to an evaluation of 50 percent, but no greater, 
is granted for a migraine disorder from May 25, 2007.


REMAND

The Veteran was service connected for bilateral hearing loss 
and given a noncompensable disability rating in a July 2005 
rating decision based on his June 2005 VA examination and 
post-service treatment records.  The Veteran contends that 
the severity of his service-connected hearing loss has 
increased since his last VA examination.  See Hearing 
Transcript, p. 5.  

Given the Veteran's contention that the hearing loss has 
increased in severity and the amount of time since the last 
VA audiological examination in 2005, the Veteran should be 
afforded a new VA examination for the purpose of determining 
the current severity of this disorder.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the 
Veteran with a thorough and contemporaneous medical 
examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot 
be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to secure any pertinent records which 
address the nature of the appellant's 
hearing loss which have not been 
previously secured for inclusion in the 
claims file.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the RO cannot locate any 
identified records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
Veteran of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  Thereafter, the Veteran shall be 
afforded a VA audiology examination to 
determine the current nature, extent, and 
severity of his hearing loss.  The claims 
folder is to be made available to the 
examiner to review.  In accordance with 
the latest AMIE worksheets for rating 
hearing loss, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any disability 
due to hearing loss.  The examiner must 
provide a full description of the effects 
of the Veteran's hearing loss on his 
ability to work.  The examiner must 
furnish detail regarding the effects of 
the disorder on the claimant's ordinary 
activity, and the limitation of activity 
caused by the disorder; and fully describe 
the functional effects caused by the 
hearing loss.  The examiner must provide a 
rationale for any opinions given.

3.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655).  In the event that the 
Veteran does not report for an ordered 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
claimant and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


